
	

114 HR 226 IH: Keeping Guns from High Risk Individuals Act
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 226
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to prohibit the sale or other disposition of a
			 firearm to, and the possession, shipment, transportation, or receipt of a
			 firearm by, certain classes of high-risk individuals.
	
	
 1.Short titleThis Act may be cited as the Keeping Guns from High Risk Individuals Act. 2.Firearm prohibitions applicable with respect to certain high-risk individuals (a)Sales or other dispositionsSection 922(d) of title 18, United States Code, is amended in the 1st sentence—
 (1)by striking or at the end of paragraph (8); (2)by striking the period at the end of paragraph (9) and inserting a semicolon; and
 (3)by adding at the end the following:  (10)in the most recent 10-year period, has been convicted in any court of a crime of violence (as defined in section 16);
 (11)has not attained 25 years of age, and has been adjudicated by any court as having committed an offense that would have been a crime of violence (as defined in section 16) if committed by an adult;
 (12)in any period of 3 consecutive years in the most recent 10-year period, has been convicted in any court, on 2 separate occasions, of an offense that has, as an element, the possession or distribution of, or the intent to possess or distribute, alcohol or a controlled substance (as so defined); or
 (13)has been convicted in any court of stalking.. (b)Possession, shipment, transportation, or receiptSection 922(g) of such title is amended—
 (1)by striking or at the end of paragraph (8); (2)by striking the comma at the end of paragraph (9) and inserting a semicolon; and
 (3)by inserting after paragraph (9) the following:  (10)who, in the most recent 10-year period, has been convicted in any court of a crime of violence (as defined in section 16);
 (11)who has not attained 25 years of age and has been adjudicated by any court as having committed an offense that would have been a crime of violence (as defined in section 16) if committed by an adult;
 (12)who, in any period of 3 consecutive years in the most recent 10-year period, has been convicted in any court, on 2 separate occasions, of an offense that has, as an element, the possession or distribution of, or the intent to possess or distribute, alcohol or a controlled substance (as so defined); or
 (13)who has been convicted in any court of stalking,.  